DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,081,292 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 21-38 are to be found in patent claims 1-6 (as the application claims 21-38 fully encompasses patent claims 1-6).  The difference between the application claims 21-38 and the patent claims 1-6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-6 of the patent is in effect a “species” of the “generic” invention of the application claims 21-38.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman. 
Claims 21-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/475,017. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 21-38 are to be found in copending Application claims 1-8 (as the application claims 21-38 fully encompasses copending Application claims 1-8).  The difference between the application claims 21-38 and the copending Application claims 1-8 lies in the fact that the copending Application claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-8 of the copending Application is in effect a “species” of the “generic” invention of the application claims 21-38.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 21-38 are anticipated by claims 1-8 of the copending Application, it is not patentably distinct from claims 1-8 of the copending Application. Note: as copending Application claim 6 recited the mixing of the composition AB-nB2 (equivalent to the claimed limitation of AX, X2 and an inhibitor) with the reagent that comprises component D (component B) is performed by depositing AB-nB2 on the reagent that comprises component D.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. 2018/0005764 A1, hereinafter refer to Jones) in view of Etgar et al. (U.S. 2018/0277309, hereinafter refer to Etgar).
Regarding Claim 21: Jones discloses a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 ((CH3NH3)PbI3-xClx) (note:X is a combination of I3-x and Clx) (see Jones, Fig.3 as shown below and ¶ [0243]- ¶ [0255]), comprising the following steps:

    PNG
    media_image1.png
    518
    914
    media_image1.png
    Greyscale

a) forming a uniform layer of a component B (Pb/110) on a substrate (100) (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0255]), 
b) applying (spin-coating) a mixture of reagents AX, X2 and an inhibitor (CH3NH3I and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)) on the layer of the component B (Pb), wherein this mixture does not react with the component B (Pb) under first predetermined conditions, and AX, X2 reagents are applied in a stoichiometric amount or more than stoichiometric amount regarding to the component B (note: during spin-coating the mixture does not react with metal layer/Pb until the thermal annealing process is performed) (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]); 
c) forming (thermal annealing process is performed) liquid reactive polyhalide melts having general composition structure AXn (n ≥2.5) by removing the inhibitor, and uniformly distributing said formed melts over the layer of the component B, followed by note: thermal annealing process steps results to melt the metal layer and evaporate the solvent/inhibitor) (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251] and ¶ [0280]);  
wherein the reaction of the melts AXn with the component B produce the highly homogeneous film of a perovskite-like material having the structural formula of ABX3 ((CH3NH3)PbI3-xClx), wherein CH3NH3+ (MA+), (NH2)2CH+ (FA+), Cs+, Rb+, or a mixture thereof is used as component A (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]); 
Cl- or Br- or I- or a mixture thereof is used as component X (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]), and 
Pb, Sn or a mixture thereof is used as the component B (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]). 
Jones is silent upon explicitly disclosing wherein the thermal annealing process removes the inhibitor. 
Before effective filing date of the claimed invention the disclosed processing steps were known in order to permit evaporation of the solution medium (solvent/solvents) in which the perovskite material or the perovskite precursors are contained.
For support see Etgar, which teaches wherein the thermal annealing process removes the inhibitor (solvent/solvents) (see Etgar, ¶ [0134]- ¶ [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jones and 
Regarding Claim 22: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein characterized in that the inhibitor (solvent/solvents) is removed under conditions that differ from the first predetermined conditions (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251] and ¶ [0280] and see Etgar, ¶ [0134]- ¶ [0145]).
Regarding Claim 23: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination Jones and Etgar further teaches wherein characterized in that the inhibitor (solvent/solvents) is removed from the mixture by evaporation or freezing or sublimation (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251] and ¶ [0280] and see Etgar, ¶ [0134]- ¶ [0145]).
Regarding Claim 24: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein characterized in that a solvent is used as an inhibitor to dissolve at least one of the reagents in the solvent (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251] and ¶ [0280] and see Etgar, ¶ [0134]- ¶ [0145]).
Regarding Claim 25: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula 3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein characterized in that as the inhibitor, uses a liquid is used that is not miscible with at least one of the reagents (see Jones, Fig.3 as shown above, ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0287] and see Etgar, ¶ [0134]- ¶ [0145]).
Regarding Claim 26: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein characterized in that the inhibitor is removed by washing the substrate with a solvent (isopropanol), in which insoluble components of the film of the perovskite-like material are not soluble (residual) (see Jones, Fig.3 as shown above, ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0287]).  
Regarding Claim 27: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein to obtain the film of a perovskite- like light-absorbing material having a structural formula ABX3, the mixture of reagents AX and X2 is applied to the substrate in a solution of the inhibitor, wherein the inhibitor is an organic solvent that slows down a reaction of AX and X2 with the reagent B, and said organic solvent is further removed to ensure the following reaction occurs: B + AX + X2 (Pb, CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)= ABX3 ((CH3NH3)PbI3-xClx) (note:X is a combination of I3-x and Clx
Regarding Claim 28: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein the reagents AX and X2 are dissolved in the organic solvent (CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends), but component B (Pb) is not dissolved (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]).
Regarding Claim 29: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein the component B (Pb) is applied on the substrate in an amount per unit area that provides a final film of the perovskite-like compound ABX3 of a given thickness ((CH3NH3)PbI3-xClx) (note:X is a combination of I3-x and Clx) (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]).
Regarding Claim 30: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein the component B (Pb) is applied by a vacuum deposition or electrochemical deposition or by contacting a wave of the melted component B with a cooled substrate or by chemical vapor deposition from gas phase (see Jones, Fig.3 as shown above, ¶ [0172], ¶ [0250], and ¶ [0285]).  
Regarding Claim 31: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula 3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein the mixture is applied by spraying through a nozzle, or ultrasonic spraying, or inkjet printing, or spin coating, or electrospraying, or printing, or dip coating (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]). 
Regarding Claim 32: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein surplus of reagents AX and X2 ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)) after completion of the reaction is removed by washing with a solvent that does not interact (residual) with the film of the perovskite-like material (see Jones, Fig.3 as shown above, ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0287]).   
Regarding Claim 33: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein surplus of reagents AX and X2 ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)), after completion of the reaction, is removed by dropping a solvent (isopropanol) that does not interact (residual) with the film of the perovskite-like material on the substrate (see Jones, Fig.3 as shown above, ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0287]).  
Regarding Claim 34: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further residual) of reagents AX and X2 ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)), after completion of the reaction, is removed by calcination (thermal annealing) at an elevated temperature (see Jones, Fig.3 as shown above, ¶ [0243]- ¶ [0251], ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0288]).  
Regarding Claim 35: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein surplus (residual) of reagents AX and X2 ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)), after completion of the reaction, is removed by evaporation under reduced pressure (annealing, note: temperature and pressure are inversely proportional) (see Jones, Fig.3 as shown above, ¶ [0243]- ¶ [0251], ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0288]). 
Regarding Claim 37: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein isopropyl alcohol or ethyl alcohol is used as the inhibitor ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)) (see Jones, Fig.3 as shown above, ¶ [0243]- ¶ [0251]).
Regarding Claim 38: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 32 as above. The combination of Jones and Etgar further residual) components that are not involved in the reaction (see Jones, Fig.3 as shown above, ¶ [0243]- ¶ [0251], ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0288]).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. 2018/0005764 A1, hereinafter refer to Jones) and Etgar et al. (U.S. 2018/0277309, hereinafter refer to Etgar) as applied to claim 30 above, and further in view of Cahen et al. (U.S. 2019/0185495 A1, hereinafter refer to Cahen).
Regarding Claim 36: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as applied to claim 32 above. The combination of Jones and Etgar is silent upon explicitly disclosing wherein deposition is carried out using a carrier gas, which is dry air or argon or nitrogen. 
Before effective filing date of the claimed invention the disclosed deposition were known to be carried out using a carrier gas, which is dry air or argon or nitrogen in order to dry the perovskite material.
For support see Cahen, which teaches wherein deposition is carried out using a carrier gas, which is dry air or argon or nitrogen (see Cahen, ¶ [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jones, Etgar, and Cahen to enable deposition to be carried out using a carrier gas, which is dry air or argon or nitrogen as taught by Cahen in order to dry the perovskite material (see Cahen, ¶ [0163]).
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896